 DAMON HOUSE, INC.Damon House, Inc. and Peter Deykerhoff and Wil-liam Maldonado. Cases 22-CA-11765 and 22-CA-1178930 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 18 July 1983 Administrative Law JudgeJames F. Morton issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a reply to the Gen-eral Counsel's exceptions and exceptions with asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,l andconclusions and to adopt the recommended Order.Contrary to the judge, we find that the counsel-ors were addressing matters which had a directimpact on their job interests when they protestedagainst "Arbitrary Administrative Practices," em-bracing promotions, demotions, and continuingthreats of discharge, and that this portion of theiractivity was, therefore, protected by Section 7 ofthe Act. Nevertheless, we agree with the judge'sultimate conclusion that the General Counsel failedto establish that the counselors were discharged forengaging in protected concerted activity. Despitethe reference to arbitrary administrative practices,the overwhelming majority of concerns expressedin the letter were not directly related to job inter-ests. The letter opened with the assertion that the"whimsical, arbitrary, irrational and unethical ad-ministrative practices" of Director Gregory Marrahad a "devastating impact on the welfare of theresidents, the morale of clinical/social service staffmembers, and the overall functioning and integrityof Damon House." The letter went on to accuseMarra of using adolescent residents to repair hisi Chairman Dotson would exercise the Board's discretion under Sec.14(cXI) of the Act to decline jurisdiction over this Employer. He wouldreturn to the rule explicated in Ming Quong Children's Center, 210 NLRB899 (1974), and Cornell University, 183 NLRB 329 (1970), that the Boardwill not exercise jurisdiction over nonprofit charitable institutions exceptwhere it finds that a particular class of such institutions has a "massiveimpact on interstate commerce."The Board's jurisdictional rule announced in St. Aloysius Home, 224NLRB 1344 (1976), was not based on any evidence of the impact oninterstate commerce of operations such as the Employer's in this case,and the Board has yet to consider evidence which could establish "mas-sive impact." See the dissenting opinion of Chairman Dotson in AlanShort Center, 267 NLRB 886 (1983); dissenting opinion of then ChairmanMurphy and then Member Penello in St. Aloysius Home, 224 NLRB 1344,1346 (1976).270 NLRB No. 26own home without adequate compensation; arbi-trarily promoting, demoting, and threatening to dis-charge counselors; sending adolescents out "forlong hours without supervision and with littlefood"; and charging expensive meals and drinks onhis business credit card. The letter closed with aplea to the board of directors to take action "to putan end to the obviously unethical and unconscion-able practices of the Executive Director." Despitethe reference to arbitrary demotions and threats todischarge, the overall thrust of the letter is anattack on Marra's ethics and his impact on the ado-lescent residents. An attack which, as the judgefound, expressed a genuine concern for the resi-dents' living conditions but was not directly relatedto the employees' working conditions.In these circumstances, we must conclude thatthe portions of the letter that are job related areoutweighed as factors leading to the discharge andthat the Respondent, therefore, has established thatit would have discharged the employees for unpro-tected concerted activity even in the absence oftheir protected activity.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. Upona charge filed on July 21, 1982, by Peter Deykerhoff,and a charge filed on August 5, 1982, by William Mal-donado, a consolidated complaint was issued on Septem-ber 30, 1982, by the Regional Director for Region 22 ofthe National Labor Relations Board, on behalf of theGeneral Counsel. The complaint, as later amended, al-leged that Damon House, Inc. (the Respondent) violatedSection 8(aXI) of the the National Labor Relations Act,by having:(a) Discharged Peter Deykerhoff on July 19, 1982(b) Suspended John Zambri and William Maldonadoon July 26, 1982(c) Discharged Zambri on August 2, 1982(d) Discharged Maldonado on August 4, 1982The Respondent's answer, filed on October 12, 1982,averred that it is not an employer within the meaning ofthe Act and denied that the Respondent had engaged inany unfair labor practices. The hearing was held beforeme on March 21, 22, and 31, 1983.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, I make the following143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONThe Respondent is a nonprofit corporation of the Stateof New Jersey which provides drug rehabilitation andrelated services to individuals at its facilities in NewBrunswick, New Jersey, Paterson, New Jersey, andBrooklyn, New York. It annually receives funds inexcess of $250,000 of which $208,000 were received bythe Respondent in 1982 from the State of New York atthe Respondent's principal office located in New Bruns-wick, New Jersey, for use in connection with the Brook-lyn facility. I find that the Respondent's operations meetthe applicable jurisdictional standard set by the Board.'II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent treats over 100 drug and alcoholabusers, many of whom are minors and on parole. They,for the most part, reside at the New Brunswick and Pa-terson facilities and take part in various vocational pro-grams, operated by the Respondent, one of which has todo with the performance of construction work and usesthe trade name, Damon Enterprises.The residents undergo an 18-month treatment programwhich is aimed at encouraging them to develop a posi-tive outlook on their lives by the use of a combination ofself-help, counseling, and peer pressure. New residentsare said to be in "Peer 1"; as they progress in their atti-tude and treatment, they move to "Peer 2" where theyare more on their own; as they come toward that end ofthe program, they are in "Peer 3."The Respondent's executive director is GregoryMarra. He is responsible for all aspects of its operations.In mid-1982, Ted Del Guercio held the title, director ofresidential services. In that capacity, he appears to haverun the day-to-day operations as he was director of resi-dential services at New Brunswick and Paterson and alsohandled the negotiations for the contract which providedfor the opening of the Brooklyn facility.Most of the funding for the Respondent's operationscomes from public sources and from private donations.A not insignificant part, however, also comes from raf-fles held on tickets sold by residents from May to Octo-ber each year.B. The Accusation Against the Respondent's ExecutiveDirectorThe three alleged discriminatees in this case, PeterDeykerhoff, John Zambri, and William Maldonado wereemployed by the Respondent as counselors when theywere discharged in the summer of 1982. All dates hereaf-ter are for 1982 unless noted otherwise.Deykerhoff had worked for the Respondent for about1-1/2 years until his discharge, at which time he wasscreening new residents as the "intake coordinator," andalso counseling outpatients. He testified that in May al-l See East Oakland Community Health Alliance, 218 NLRB 1270(1975).leged discriminatee Zambri had complained at a staffmeeting that residents assigned to him were being used inthe Damon Enterprises program on a regular basis torepair Executive Director Marra's house and that thoseresidents were at the entry level, Peer 1. It appears thatPeer 3 residents normally are used in the operation ofDamon Enterprises. Deykerhoff related that Zambri re-ported then that he had problems dealing with those resi-dents when they returned to the Paterson facility afterbeing in the field all day.Zambri's account was detailed. He testified that sixresidents assigned to him were working for Damon En-terprises for weeks at a time so that he barely saw them.Zambri related that he took his job seriously and thatthat arrangement made his job very difficult.Another matter discussed among the staff counselorspertained to the sale of raffle tickets. Deykerhoff,Zambri, and Maldonado had talked at various timesabout the fact that many residents, including those inPeer 1, were sent to shopping malls and other publicareas to sell those tickets. According to the testimony of-fered they held Executive Director Marra responsible forthose assignments. Those residents were reportedly as-signed to those locations for 12 to 14 hours a day, 3 daysa week and that they were unsupervised. The accountsof Deykerhoff, Zambri, and Maldonado indicated thatthey believed that those residents were also not givenenough food or money for their meals during those ex-cursions and, just as important, they were being exposedto a great deal of adverse pressures. In particular, thetestimony of the alleged discriminatees indicated that thePeer I residents were being placed in locations wherethey readily could be charged with shoplifting or with"acting out sexually" (as it is phrased) or with other im-proper behavior and that that environment was "emo-tionally draining" on the counselors.Another subject discussed among Deykerhoff, Zambri,and Maldonado was their view that the Respondent's ex-ecutive director Marra created morale problems by regu-larly threatening counselors, directly and indirectly, withdischarge, often times without merit.At various points, the three alleged discriminatees haddiscussed bringing to the attention of the Respondent'sboard of directors their complaints as to the abusivepractices of Executive Director Marra. Deykerhoff testi-fied that about 2 weeks before he wrote to the Respond-ent's chairman, as related next, he told Zambri that suchan approach might get something done with "the pro-gram" and Zambri agreed they should try. On July 14,Deykerhoff sent a long letter with attachments to PhilipBefumo, chairman of the Respondent's board of direc-tors. It appears that he did not inform Zambri or Mal-donado just before he sent the letter out, that he had pre-pared it or that he was going to send it. Copies howeverwere mailed to all counselors including Zambri and Mal-donado. In addition, Deykerhoff sent copies to the par-ents of all the residents and copies also to various stateand county offices.The Respondent's director of residential services TedDel Guercio had given Deykerhoff the names and ad-144 DAMON HOUSE, INC.dresses of the parents of the residents so that he couldmail them copies of his letter.C. The July 14 LetterThe opening paragraph reads:I have worked as a counselor, outreach coordina-tor and program director at Damon House's Pater-son residential facility for the past one and one-halfyears. During that period of time, I have thorough-ly enjoyed my work with adolescent polysubstanceabusers and hope to continue the same type of workin the future. However, I feel very strongly that, atthis point in time I cannot continue that work atDamon House and maintain any semblance of per-sonal and professional integrity while this agencyremains under the administrative direction of Mr.Gregory Marra. His often whimsical, arbitrary, irra-tional and unethical administrative practices havehad and continue to have a devastating impact onthe welfare of the residents, the morale ofclinical/social service staff members, and the overallfunctioning and integrity of Damon House. I wouldlike to express what I feel are very grave concernsthat demand some form of immediate redress.The remainder of Deykerhoff's letter is divided intofour parts. The first part contains the allegation thatMarra used adolescent residents to repair his own houseand that he did not give them "adequate compensation."He was accused of having committed an "obvious viola-tion of the Therapeutic Communities of America Codeof Ethics."Deykerhoff, as a second point in his July 14 letter, as-serted that Marra was guilty of "Arbitrary Administra-tive Practices." In particular, the letter stated that Marrahad appointed him, Deykerhoff, to a responsible post,but provided him with no training for or guidance inhandling those responsibilities and then summarily and"arbitrarily" demoted him, from that post. Deykerhoffthen related in his letter that various staff memos issuedby Marra exemplified Marra's "arbitrariness." Attachedto the July 14 letter was a memo of March 29 signed byMarra warning the Paterson counselors that they may belooking elsewhere for work in 30 days. Deykerhoff'sletter noted that Deykerhoff's work for March waspraised by a "regional supervisor." Again, Deykerhoffsletter referred to a memo from Marra also in Marchwhich was apparently critical of the operation in thatmonth of the admissions program, an area for whichDeykerhoff had a measure of responsibility. Deykerhoff'sletter notes that, if Marra had any knowledge of what hewas talking about, he could easily have seen that for thatmonth, the retention rate was the highest in the preced-ing 2 years.The third point in Deykerhoff's letter pertained to hiscomplaint that adolescents had been sent out in 1980 and1981 to push the sales of raffle tickets, "perhaps" to raisemoney to "pay (Marra's) salary; finance his numerous'business trips,' or pay for the construction work on hishouse." Deykerhoff stated in his letter that Marra sentout the adolescents for long hours, without supervisionand with little food which resulted in "numerous prob-lems ... (i.e.-use of drugs, arrest)."In the fourth part of the letter, Deykerhoff accusedMarra of having referred to several staff members as "in-competent, fat slobs"; of having been intoxicated whilevacationing in San Francisco, at which time Marra alleg-edly had ruined the engine of a rented car; and of charg-ing an expensive meal with drinks on his business creditcard, in violation of the Respondent's rules.His letter concluded with the following observation:One could continue on ad infinitum regardingMr. Marra's egocentric, condescending and com-pletely disrespectful personal behavior-includingrepeated attempts to interfere in the personal livesof certain staff members.In closing I can only implore the members of theDamon House Board of Directors to take someform of definitive action to put an end to the obvi-ously unethical and unconscionable practices of theExecutive Director. I, for one, have spoken to rep-resentatives of outside agencies regarding thismatter and will continue to do so.The Respondent asserts that the July 14 letter con-tained willful, malicious falsehoods. Relevant thereto, itadduced evidence that Marra had sent a memorandum tothe staff in early 1982 stating that new residents were notto be sent out on raffle sales. The testimony however isuncontroverted that the practice of assigning new resi-dents to such sales continued after Marra's memo hadbeen sent and it appears that Marra himself was directlyresponsible for the functioning of the raffle program.The Respondent separately contends that Deykerhoff'sletter was not part of a concerted action by employees.Relevant to that contention, Deykerhoff answered, in theaffirmative, in the course of his cross-examination, whenasked if he had written the July 14 letter "in his ownbehalf." I do not construe that answer as a denial that itwas written in behalf of other counselors. On redirect ex-amination, Deykerhoff noted that the complaint as toPeer I residents working on Damon Enterprises couldnot have affected his own duties as intake counselor; thetestimony of Zambri relevant to that aspect of the July14 letter has been noted above.D. The Discharge/SuspensionsOn July 19, Deykeroff was told by Marra that he wasdischarged for writing and sending copies of his letter tothe parents of the residents at Paterson. Deykerhoff hasstated that he would not work for the Respondent solong as, in effect, Marra was in charge.On July 18 Zambri received his copy of the July 14letter. He then telephoned about 20 parents of the resi-dents. Most of them informed him that they had alreadyreceived copies of the letter. Zambri urged them to writetheir own letters to the Respondent's board of directorsurging support for the views expressed by Deykerhoff.On July 19, Zambri was suspended for I week forhaving left work early.2On July 27 he was present at a' That suspension is not alleged as a violation.145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting of the Respondent's board of directors. He hadbeen told that he would be asked at the board meetingabout the matters set out in the July 14 letter. Instead, hewas asked only about the reasons behind his suspension19 July. He was informed on July 27 that he couldreport back to work on August 2. The General Counselalleges that the failure by the Respondent to reinstateZambri on July 27 constituted a discriminatory suspen-sion which culminated in his discharge on August 2. OnAugust 2, the Respondent's program director WilliamBryant asked him about the discussions he had held onJuly 19 with the parents of the residents at Paterson. Hereplied that he had urged the parents to write to PhilipBefumo, the Respondent's chairman. He was thereupondischarged. His discharge had been authorized by theRespondent's board of directors.On July 22, Maldonado had shown his copy of theJuly 14 letter to two residents at the New Brunswick fa-cility, both of whom were about 26 years of age. Mal-donado was told on July 26 that he was suspended pend-ing a decision of Respondent's board of directors. Laterthat day, he was told by the Respondent's chairmanPhilip Befumo that the accusations against him were thathe had held a sitin at the Brooklyn facility, that he hadspoken to residents about the July 14 letter, and that hehad held clandestine staff meetings. Befumo told him thathe would be told later the status of his suspension. OnAugust 9 he telephoned Befumo to inquire as to hisstatus and was told then that he was discharged becausehis interests were no longer those of the Respondent's.Respecting the "sit-in" referred to by Befumo on July26, the only evidence that seems related to that matter isthe testimony of the Respondent's executive directorMarra that there had been a sitin staged at the Respond-ent's facility in Brooklyn by people living in the vicinityof that facility, that the sitin was their way of protestingthe location of the facility there and that the Respond-ent's "information was that a staff member over therewas responsible for inciting these people against DamonHouse" and that Maldonado had been assigned "2 days aweek ...to New York (where he) spent most of histime working on some kind of newspaper route."The clandestine meeting Befumo referred to may haveto do with a meeting Maldonado attended at theWooden Nickle restaurant in the vicinity of the Re-spondent's facility in New Brunswick. Maldonado testi-fied that he and several other counselors met there inJune and discussed the complaints they had againstMarra, which essentially paralleled most of those dis-cussed in the July 14 letter. Maldonado testified in es-sence that they discussed "possible alternatives to re-place" Marra as executive director. At one point in hisaccount, Maldonado indicated that this subject had beendiscussed on several occasions with the apparent hope onhis part and of the others present that the Respondent'sboard of directors would replace Marra, possibly withDel Guercio.The Respondent presented two witnesses, Alvin Wynnand Michael Kerton, who testified that Maldonado toldthem in July that there would be some changes madewhen Respondent's board of directors would replaceMarra and others in the administration and that Maldon-ado expressed the view that Maldonado, Deykerhoff, etal. would then be in charge. Insofar as their testimonymay be said to conflict with that of Maldonado's, I rejecttheir version as the counselors did not impress me asbeing particularly concerned with personal aggrandize-ment. It seems unlikely to me that they would then orever have seriously entertained any idea of there being amassive transfer of administrative personnel.E. AnalysisThe evidence clearly establishes that Deykerhoff,Zambri, Maldonado, and others discussed among them-selves the complaints they had about Marra, and thatthey discussed the feasibility of Deykerhoff's reducingthose complaints to writing for submission to the Re-spondent's board of directors. The evidence shows thatDeykerhoff then drafted the letter and sent it to Befumo,the parents, to other counselors, to state and county offi-cials and to others. The Respondent urges that sincetleykerhoff did not review directly that letter with anyother employee prior to his sending it out, the GeneralCounsel has failed to prove that the alleged discrimina-tees were engaged in a concerted endeavor. Taking thesending of the letter in context, including the mattersthat preceded its issuance and those subsequent, andnoting particularly Zambri's efforts to solicit parentalsupport and Maldonado's attempts to involve the resi-dents, it seems clear to me that the alleged discriminateeswere engaged in concerted activities, of which the letterwas a part.sThe Respondent separately contends that the GeneralCounsel has not shown that the Respondent had knowl-edge of the fact that the alleged discriminatees actedconcertedly. This contention overlooks the reference inthe July 14 letter to staff morale and to the disparatetreatment allegedly accorded staff personnel and over-looks too, the contemporaneous, supportive acts ofZambri and Maldonado on which the Respondent predi-cated their suspensions and, later, their discharges. I findthat the General Counsel has sustained the burden in thatregard. 4There remains for consideration whether or not theactivities of these three individuals is protected. Thereare two aspects to that issue. The first has to do with theRespondent's contention that the three counselors wereconcerned only with their own personal advancementunder a new executive director of their own choice,i.e.-Del Guercio. I find it difficult to accept that con-tention. Individuals, such as these counselors, who waitaround to collect urine samples from drug abusers andwho have chosen to spend their adult lives working withparolees and others classified as "incorrigibles" wouldnot likely weave such an elaborate, unprincipled conspir-acy as the Respondent would have me find. Under allthe circumstances of this case, I find that the July 14letter could be at most "rhetorical hyperbole" and that itwas not thereby removed from the Act's protection.5I3 Richboro Community Mental Health Council, 242 NLRB 1267 (1979).4 See McDonnell Douglas Corp., 260 NLRB 1354 (1982).' See Mount Desert Island Hospital, 259 NLRB 589 (1981); Richboro,supra.146 DAMON HOUSE, INC.find instead what seems to be obvious-that the counsel-ors were genuinely concerned for the welfare of theircharges and that they believed that Marra's performanceas executive director was not in the best interests of theresidents. Insofar as the General Counsel may be urgingthat the main purpose of their actions is to promote theirown working conditions, I must also reject that conten-tion. The language of the July 14 letter and the tenor ofthe testimony given by the General Counsel's witnessesthemselves make it clear that the perceived impact ofMarra's policies on the working conditions of the coun-selors was an ancillary concern. That fact does not there-by render their activities unprotected. The essential ques-tion is whether the General Counsel has proffered evi-dence that connects (a) the "philosophical" or policy dif-ferences the counselors had with management with (b)their working conditions, while noting that mere asser-tions that managements policies place an "undue burden"on the counselors would be insufficient to make such aconnection.sThe activity must have a direct impact ontheir job interests.7The phrase "job interests" clearlyembraces more than the immediate employment relation-ship as otherwise the Section 7 phrase "other mutual aidor protection" would be read out of the Act.8The ques-tion of whether or not concerted activities by employeesto protest the selection or termination of a supervisor isprotected "depends on the facts of each case."9Activi-ties to protest the retention of a supervisor, as in the in-stant case, should in my view be subject to the same con-cept as retention is but another facet of a supervisor'stenure, as are obviously his selection or dismissal.Board cases provide some guidance as to what consti-tutes protected activities in this area and what does not.Thus, in one case, it was held that a strike by employeesto protest the discharge of a working supervisor wasprotected as the production work performed by that su-pervisor had an obvious, immediate effect on the workdone by the employees themselves.°I That concept waslater extended to a strike to protest the discharge of aline foreman where the evidence disclosed that the lineforeman himself had made an extra effort beyond themore customary supervisory responsibilities to establish arapport with the employees who later sought to aidhim.1" The Board however has declined to extend thatconcept to an employee protest as to the discharge of asupervisor and as to related concerns where the evidencedisclosed only that the employees viewed those actionsas placing an "undue burden" on them and that therewas no other connection between their protest and theirworking conditions.12Where a low-level supervisor isidentified by employees as supportive of their interestsagainst those of "top management," a strike by these em-ployees in support of that supervisor "had an identifiable6 The principle is set out in the opinion of the panel majority in Phase,Inc., 263 NLRB 1168 (1982).' American Federation of State, County and Municipal Employees, 262NLRB 946.s G d W Electric Specialty Co., 154 NLRB 1136, 1138 (1965).9 Puerto Rico Food Products Corp., 242 NLRB 899, 900 (1979).1o Plastilite Corp., 153 NLRB 180 (1965)." Puerto Rico Food Products Corp., supra.]" Phase, Inc., supra.direct impact on the employees' own job interests." ' 3Onthe other hand, an effort to remove "top management"in order to resolve a broad community problem unrelat-ed to working conditions was held unprotected.'4Veryrecently, the Board found unprotected repeated criti-cisms by two employees as to their own supervisor's as-serted ability to manage a grant of state money, eventhough the employees complained that the supervisor inquestion, by his mismanagement made their jobs "moredifficult.""In the case before me, the counselors' activities chal-lenged the Respondent's retention of Marra as its execu-tive director, that is, these activities sought "to effect achange in top management," to use the Board's lan-guage."' Yet, the basic question seems to remain thesame'7-whether their activities were nonetheless direct-ly related to their job interests and the merits thereofdepend on the facts of this case. It is necessary then tomake as detailed an analysis of those facts as is possible.In doing so, I shall examine into the specific matterscomplained of in the July 14 letter in deciding whetheror not they are directly connected with the counselors'job interests. The opening paragraph has a reference tostaff morale. In my judgment, that statement is too vaguefor it to be given significant weight.The first charge made against Marra in the July 14letter is that he engaged in "resident exploitation." Thereis no reference under that heading of employee workingconditions. While Deykerhoff observed that staff mem-bers were discharged in the past for exploiting residents,he obviously is not objecting to that but rather is urgingthat Marra be shown the same courtesy. It seems to methat that protest is indirectly related to the working con-ditions of the counselors, at best.The second section of the letter is headed, "ArbitraryAdministrative Practices." The discussion thereunderpertains to managerial indiscretions on Marra's part: (a)by his allegedly making personal assignments withoutproviding appropriate training first and (b) by his alleg-edly misusing statistical data to support his demand thatthe counselors satisfy his work demands. Again, that areaof concern seems to me to be indirectly related to work-ing conditions.The third point in the letter relates to the sale of raffletickets. The opening sentence thereunder cites the al-leged overall detrimental impact those sales "have hadon the treatment process." Deykerhoff next observes thatMarra had on May 18 irrationally cut the food and drinkbudget for adolescents while out on ticket sales and Dey-is Mead Corp., 211 NLRB 657 (1974). See also Abilities 4 GoodwillInc., 241 NLRB 27 (1979), and Dobbs Houses Inc., 135 NLRB 885 (1962).1 New York Chinatown Senior Citizens Coalition Center, 239 NLRB 614(1978). See also Retail Clerks Local 770, 208 NLRB 356 (1974).I' Good Samaritan Hospital 4 Health Center, 265 NLRB 618 (1982).' New York Chinatown, supra.' I note that in Lutheran Social Service of Minnesota, 250 NLRB 35, 41(1980), it was observed that protests about low-level supervisors may beprotected but not those against "top management." I construe that state-ment as a general proposition based on experience but not as a rule oflaw as the cases cited for that proposition apply the same balancing testas I have found applicable and as there are too many other cases whereprotests against top management have been found to be protected, e.g.,Philander Smith College, 246 NLRB 499 (1979); Richboro, supra.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDkerhoff concludes with the observation that Marra hasput his own personal welfare ahead of the educationalneeds of the residents. Again, I note that the expressedconcern for the residents' well being, however laudable,is a matter at best from the General Counsel's point ofview, one step and perhaps further removed from the jobinterests of the counselors.In the last part of Deykerhoff's letter, Marra is ac-cused of having at times made derogatory commentsabout his "administrative staff; and concludes with de-scriptions of two incidents, one in which Marra allegedlybecame intoxicated in San Francisco while on vacationand another in which he used a Damon House creditcard in New York City to pay for an expensive dinner."that aspect of the letter seems to me to have only an in-direct relation to the job interests of counselors, at best.Under the applicable case law, I find that the evidenceis insufficient to establish that the counselors' complaintsas to Marra's performance was a matter directly relatedto their job interests and hence the General Counsel hasfailed to establish that their activities are protected bySection 7 of the Act. The evidence in the record thatMarra's alleged misfeasance or malfeasance resulted inthe counselors' work being made more difficult is inad-equate, under the cases discussed above, to bring theiractivities within the protection afforded by the provi-sions of Section 7 of the Act. In the circumstances ofthis case, I do not see that that determination places "anundue premium on (the counselors) ability to assess accu-rately complex legal issues at a time when they areacting spontaneously," particularly as the counselorswere "unorganized employees."'8Had the July 14 letterarticulated clearly the particular job interests of thecounselors that were adversely affected by the variousIs The quoted material is taken from Puerto Rico Food Products Corp.,supra at 900.management policies with which they disagreed and hadthe related activities of the three counselors been consist-ent with that approach, presumably the evidence wouldbe sufficient to find that their acts would then have beenprotected; and, presumably also, they would not havebeen disciplined therefor.The General Counsel alternatively asserts that the Re-spondent's suspension and discharge of Maldonado wereviolative of the Act in that the reason proffered thereforwas that he also was responsible for a "sit-in" in Brook-lyn and for holding clandestine meetings. These were ob-viously afterthoughts and in any event the evidence is in-sufficient to establish that the alleged sit-in was a protect-ed act or that the clandestine meeting referred to oneother than that pertaining to discussions bearing on thesame matters contained in the July 14 letter. I find nomerit in that alternate contention.CONCLUSIONS OF LAW1. The Respondent is an employer within the meaningof Section 2(2), (6), and (7) of the Act.2. The Respondent did not violate Section 8(aXl) ofthe Act by discharging Peter Deykerhoff, William Mal-donado, or John Zambri or by suspending Maldonado orZambri about July 29.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended I 9ORDERThe complaint is dismissed." If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.148